

EXHIBIT 10.3


THE RUBICON PROJECT, INC.
2014 EMPLOYEE STOCK PURCHASE PLAN
AS AMENDED AND RESTATED ON JULY 26, 2018


Section 1. PURPOSE
The purpose of the Plan is to provide an opportunity for Employees of The
Rubicon Project, Inc., a Delaware corporation (“Sponsor") and its Participating
Subsidiaries (collectively Sponsor and its Participating Subsidiaries shall be
referred to as the “Company”), to purchase Common Stock of Sponsor and thereby
to have an additional incentive to contribute to the prosperity of the Company.
It is the intention of the Company that the Plan (excluding any sub-plans
thereof except as expressly provided in the terms of such sub-plan) qualify as
an “Employee Stock Purchase Plan” under Section 423 of the U.S. Internal Revenue
Code of 1986, as amended (the “Code”), and the Plan shall be administered in
accordance with this intent. In addition, the Plan authorizes the grant of
options pursuant to sub-plans or special rules adopted by the Committee designed
to achieve desired tax or other objectives in particular locations outside of
the United States or to achieve other business objectives in the
determination of the Committee, which sub-plans shall not be required to comply
with the requirements of Section 423 of the Code or all of the specific
provisions of the Plan, including but not limited to terms relating to
eligibility, Offering Periods or Purchase Price.
Section 2. DEFINITIONS
a. “Applicable Law” shall mean the legal requirements relating to the
administration of an employee stock purchase plan under applicable U.S. state
corporate laws, U.S. federal and applicable state securities laws, the Code, any
stock exchange rules or regulations and the applicable laws of any other country
or jurisdiction, as such laws, rules, regulations and requirements shall be in
place from time to time.
b. “Board” shall mean the Board of Directors of Sponsor.
c. “Code” shall mean the Internal Revenue Code of 1986, as such is amended from
time to time, and any reference to a section of the Code shall include any
successor provision of the Code.
d. “Commencement Date” shall mean, with respect to a given Offering Period, the
first Trading Day during such Offering Period.
e. “Committee” shall mean the Compensation Committee of the Board or the
officer, officers or committee appointed by the Compensation Committee in
accordance with Section 15 of the Plan (to the extent of the duties and
responsibilities delegated by the Compensation Committee of the Board).
f. “Common Stock” shall mean the common stock of Sponsor, par value $.00001 per
share, or any securities into which such Common Stock may be converted.



--------------------------------------------------------------------------------



g. “Compensation” shall mean the total compensation paid by the Company to an
Employee with respect to an Offering Period, including salary, commissions,
overtime, shift differentials, performance-based cash bonuses, and all or any
portion of any item of compensation considered by the Company to be part of the
Employee's regular earnings, but excluding items not considered by the Company
to be part of the Employee's regular earnings. Items excluded from the
definition of “Compensation” include but are not limited to such items as
relocation bonuses, expense reimbursements, certain bonuses paid in connection
with mergers and acquisitions, author incentives, recruitment and referral
bonuses, foreign service premiums, differentials and allowances, imputed income
pursuant to Section 79 of the Code, income realized as a result of participation
in any stock option, restricted stock, restricted stock unit, stock purchase or
similar equity plan maintained by Sponsor or a Participating Subsidiary, and
tuition and other reimbursements. The Committee shall have the authority to
determine and approve all forms of pay to be included in the definition of
Compensation and may change the definition on a prospective basis.
h. “Effective Date” shall mean April 1, 2014, the date of the underwriting
agreement between the Company and the underwriters(s) managing the initial
public offering of the Common Stock, pursuant to which the Common Stock was
priced for the initial public offering of the Company’s securities pursuant to a
registration statement filed and declared effective pursuant to the Securities
Act.
i. “Employee” shall mean an individual classified as an employee (within the
meaning of Code Section 3401(c) and the regulations thereunder) by Sponsor or a
Participating Subsidiary on Sponsor’s or such Participating Subsidiary’s payroll
records during the relevant participation period. Notwithstanding the foregoing,
no employee of Sponsor or a Participating Subsidiary shall be included within
the definition of “Employee” if such person's customary employment is for less
than twenty (20) hours per week or for less than five (5) months per year.
Individuals classified as independent contractors, consultants, advisers, or
members of the Board are not considered “Employees.”
j. “Enrollment Period” shall mean, with respect to a given Offering Period, that
period established by the Committee prior to the commencement of such Offering
Period during which Employees may elect to participate in order to purchase
Common Stock at the end of that Offering Period in accordance with the terms of
this Plan.
k. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time, and any reference to a section of the Exchange Act shall
include any successor provision of the Exchange Act.
l. “Market Value” on a given date of determination (e.g., a Commencement Date or
Purchase Date, as appropriate) means, as of any date, the value of the Common
Stock determined as follows:
(i) If the Common Stock is listed on any established stock exchange or traded on
any established market, the Market Value of a share of Common Stock as of any
date of determination will be, unless otherwise determined by the Board or
Committee, the closing sales price for such stock as quoted on such exchange or
market (or the exchange or market with the greatest volume of trading in the
Common Stock) on the date of determination, as reported in a source the Board or
Committee deems reliable.
(ii) Unless otherwise provided by the Board or Committee, if there is no closing
sales price for the Common Stock on the date of determination, then the Market
Value will be the closing selling price on the last preceding date for which
such quotation exists.
(iii) In the absence of such markets for the Common Stock, the Market Value will
be determined by the Board or Committee in good faith.


m. “Offering Period” shall mean a period of no more than twenty-seven (27)
months at the end of which an option granted pursuant to the Plan shall be
exercised. The Plan shall be implemented by a series of Offering Periods with
terms established by the Committee in accordance with the Plan. Once
established, the duration and timing of Offering Periods may be changed or
modified by the Committee.
n. “Offering Price” shall mean the Market Value of a share of Common Stock on
the Commencement Date for a given Offering Period.



--------------------------------------------------------------------------------



o. “Participant” shall mean a participant in the Plan as described in Section 5
of the Plan.
p. “Participating Subsidiary” shall mean a Subsidiary that has been designated
by the Committee in its sole discretion as eligible to participate in the Plan
with respect to its Employees.
q. “Plan” shall mean this 2014 Employee Stock Purchase Plan, including any
sub-plans or appendices hereto.
r. “Purchase Date” shall mean the last Trading Day of each Offering Period.
s. “Purchase Price” shall have the meaning set out in Section 8(b).
t. “Securities Act” shall mean the U.S. Securities Act of 1933, as amended, as
amended from time to time, and any reference to a section of the Securities Act
shall include any successor provision of the Securities Act.
u. “Stockholder” shall mean a record holder of shares entitled to vote such
shares of Common Stock under Sponsor's by-laws.
v. “Subsidiary” shall mean any entity treated as a corporation (other than
Sponsor) in an unbroken chain of corporations beginning with Sponsor, within the
meaning of Code Section 424(f), whether or not such corporation now exists or is
hereafter organized or acquired by Sponsor or a Subsidiary.
w. “Trading Day” shall mean a day on which U.S. national stock exchanges are
open for trading and the Common Stock is being publicly traded on one or more of
such markets.
Section 3. ELIGIBILITY
i. Any Employee employed by Sponsor or by any Participating Subsidiary at the
beginning of an Enrollment Period for a given Offering Period shall be eligible
to participate in the Plan with respect to such Offering Period and future
Offering Periods, provided that the Committee may establish administrative rules
requiring that employment commence some minimum period (not to exceed 30 days)
prior to an Enrollment Period to be eligible to participate with respect to the
associated Offering Period. The Committee may also determine that a designated
group of highly compensated Employees is ineligible to participate in the Plan
so long as the excluded category fits within the definition of “highly
compensated employee” in Code Section 414(q).
ii. No Employee may participate in the Plan if immediately after an option is
granted the Employee owns or is considered to own (within the meaning of Code
Section 424(d)) shares of Common Stock, including Common Stock which the
Employee may purchase by conversion of convertible securities or under
outstanding options granted by Sponsor or its Subsidiaries, possessing five
percent (5%) or more of the total combined voting power or value of all classes
of stock of Sponsor or of any of its Subsidiaries. All Employees who participate
in the Plan shall have the same rights and privileges under the Plan, except for
differences that may be mandated by local law and that are consistent with Code
Section 423(b)(5); provided that individuals participating in a sub-plan adopted
pursuant to Section 16 which is not designed to qualify under Code section 423
need not have the same rights and privileges as Employees participating in the
Code section 423 Plan. No Employee may participate in more than one Offering
Period at a time.
Section 4. OFFERING PERIODS
The Plan shall be implemented by a series of Offering Periods, which shall
possess terms specified by the Committee in accordance with the terms of the
Plan. Offering Periods shall continue until the Plan is terminated pursuant to
Section 14 hereof. Once established, the Committee shall have the authority to
change the frequency and/or duration of Offering Periods (including the
Commencement Dates thereof) with respect to future Offering Periods if such
change is announced prior to the scheduled occurrence of the Enrollment Period
for the first Offering Period to be affected thereafter.




--------------------------------------------------------------------------------



Section 5. PARTICIPATION
a. An Employee who is eligible to participate in the Plan in accordance with its
terms at the beginning of an Enrollment Period for an Offering Period and elects
to participate in such Offering Period shall automatically receive an option in
accordance with Section 8(a). Such an Employee shall become a Participant by
completing and submitting, on or before the date prescribed by the Committee
with respect to a given Offering Period, a completed payroll deduction
authorization and Plan enrollment form provided by Sponsor or its Participating
Subsidiaries or by following an electronic or other enrollment process as
prescribed by the Committee. An eligible Employee may authorize payroll
deductions at the rate of any whole percentage of the Employee’s Compensation,
not to be less than one percent (1.0%) and not to exceed ten percent (10.0 %) of
the Employee’s Compensation (or such other percentages as the Committee may
establish from time to time before an Enrollment Period for a future Offering
Period) of such Employee’s Compensation on each payday during the Offering
Period. All payroll deductions will be held in a general corporate account or a
trust account. No interest shall be paid or credited to the Participant with
respect to such payroll deductions. Sponsor shall maintain or cause to be
maintained a separate bookkeeping account for each Participant under the Plan
and the amount of each Participant’s payroll deductions shall be credited to
such account. A Participant may not make any additional payments into such
account, unless payroll deductions are prohibited under Applicable Law, in which
case the provisions of Section 5(b) of the Plan shall apply.
b. Notwithstanding any other provisions of the Plan to the contrary, in
locations where local law prohibits payroll deductions, an eligible Employee may
elect to participate through contributions to his or her account under the Plan
in a form acceptable to the Committee. In such event, any such Employees shall
be deemed to be participating in a sub-plan, unless the Committee otherwise
expressly provides that such Employees shall be treated as participating in the
Plan.
c. Under procedures and at times established by the Committee, a Participant may
withdraw from the Plan during an Offering Period, by completing and filing a new
payroll deduction authorization and Plan enrollment form with the Company or by
following electronic or other procedures prescribed by the Committee. If a
Participant withdraws from the Plan during an Offering Period, his or her
accumulated payroll deductions will be refunded to the Participant without
interest, his or her right to participate in the current Offering Period will be
automatically terminated and no further payroll deductions for the purchase of
Common Stock will be made during the Offering Period. Any Participant who wishes
to withdraw from the Plan during an Offering Period, must complete the
withdrawal procedures prescribed by the Committee before the last forty-eight
(48) hours of such Offering Period, subject to any rules established by the
Committee, or changes to such rules, pertaining to the timing of withdrawals,
limiting the frequency with which Participants may withdraw and re-enroll in the
Plan, or imposing a waiting period on Participants wishing to re-enroll
following withdrawal.
d. A Participant may not increase his or her rate of contribution through
payroll deductions or otherwise during a given Offering Period. A Participant
may decrease his or her rate of contribution through payroll deductions one time
only during a given Offering Period and only during such times specified by the
Committee by filing a new payroll deduction authorization and Plan enrollment
form or by following electronic or other procedures prescribed by the Committee.
If a Participant has not followed such procedures to change the rate of
contribution, the rate of contribution shall continue at the originally elected
rate throughout the Offering Period and future Offering Periods. Notwithstanding
the foregoing, to the extent necessary to comply with Section 423(b)(8) of the
Code for a given calendar year, the Committee may reduce a Participant’s payroll
deductions to zero percent (0%) at any time during an Offering Period scheduled
to end during such calendar year. Payroll deductions shall re-commence at the
rate provided in such Participant’s enrollment form at the beginning of the
first Offering Period which is scheduled to end in the following calendar year,
unless terminated by the Participant as provided in Section 5(c).




--------------------------------------------------------------------------------



Section 6. TERMINATION OF EMPLOYMENT
In the event any Participant terminates employment with Sponsor and its
Participating Subsidiaries for any reason (including death) prior to the
expiration of an Offering Period, the Participant’s participation in the Plan
shall terminate and all amounts credited to the Participant’s account shall be
paid to the Participant or, in the case of death, to the Participant’s heirs or
estate, without interest. Whether a termination of employment has occurred shall
be determined by the Committee. If a Participant’s termination of employment
occurs within a certain period of time as specified by the Committee (not to
exceed 30 days) prior to the Purchase Date of the Offering Period then in
progress, his or her option for the purchase of shares of Common Stock will be
exercised on such Purchase Date in accordance with Section 9 as if such
Participant were still employed by the Company. Following the purchase of shares
on such Purchase Date, the Participant’s participation in the Plan shall
terminate and all amounts credited to the Participant’s account shall be paid to
the Participant or, in the case of death, to the Participant’s heirs or estate,
without interest. The Committee may also establish rules regarding when leaves
of absence or changes of employment status will be considered to be a
termination of employment, including rules regarding transfer of employment
among Participating Subsidiaries, Subsidiaries and Sponsor, and the Committee
may establish termination-of-employment procedures for this Plan that are
independent of similar rules established under other benefit plans of Sponsor
and its Subsidiaries; provided that such procedures are not in conflict with the
requirements of Section 423 of the Code.
Section 7. STOCK
Subject to adjustment as set forth in Section 11, the maximum number of shares
of Common Stock which may be issued pursuant to the Plan shall initially be five
hundred and twenty five thousand (525,000) shares (the “Share Reserve”). The
Share Reserve will automatically increase on January 1st of each year, during
the term of the Plan as set forth in Section 14, commencing on January 1 of the
year following the year in which the Effective Date occurs, in an amount equal
to one percent (1%) of the total number of shares of Common Stock outstanding on
December 31st of the preceding calendar year. The Board may provide that there
will be no January 1st increase in the Share Reserve for such year or that the
increase in the Share Reserve for such year will be a smaller number of shares
of Common Stock than would otherwise occurs pursuant to the preceding sentence.
Notwithstanding the above, subject to adjustment as set forth in Section 11, the
maximum number of shares of Common Stock that may be issued to any Employee in a
given Offering Period shall be [five] thousand ([5,000]) shares of Common Stock.
The Committee may change this limitation at any time on a prospective basis to
apply to future Offering Periods. If, on a given Purchase Date, the number of
shares of Common Stock with respect to which options are to be exercised exceeds
either maximum, the Committee shall make, as applicable, such adjustment or pro
rata allocation of the shares remaining available for purchase in as uniform a
manner as shall be practicable and as it shall determine to be equitable.
Section 8. OFFERING



--------------------------------------------------------------------------------



a. On the Commencement Date relating to each Offering Period, each eligible
Employee, whether or not such Employee has elected to participate as provided in
Section 5(a), shall be granted an option to purchase a number of whole shares of
Common Stock established by the Committee, which may be purchased with the
payroll deductions accumulated on behalf of such Employee during each Offering
Period at the purchase price specified in Section 8(b) below, subject to the
additional limitation that no Employee participating in the Plan shall be
granted an option to purchase Common Stock under the Plan if such option would
permit his or her rights to purchase stock under all employee stock purchase
plans (described in Section 423 of the Code) of Sponsor and its Subsidiaries to
accrue at a rate which exceeds U.S. twenty-five thousand dollars (U.S. $25,000)
of the Market Value of such Common Stock (determined at the time such option is
granted) for each calendar year in which such option is outstanding at any time.
For purposes of the Plan, an option is “granted” on a Participant’s Commencement
Date. An option will expire upon the earliest to occur of (i) the termination of
a Participant’s participation in the Plan or such Offering Period (ii) the
beginning of a subsequent Offering Period in which such Participant is
participating; or (iii) the termination of the Offering Period. This Section
8(a) shall be interpreted so as to comply with Code Section 423(b)(8).
b. The Purchase Price under each option shall be with respect to an Offering
Period the lower of (i) a percentage (not less than eighty-five percent (85%))
(“Designated Percentage”) of the Offering Price, or (ii) the Designated
Percentage of the Market Value of a share of Common Stock on the Purchase Date
on which the Common Stock is purchased; provided that the Purchase Price may be
adjusted by the Committee pursuant to Sections 11 or 12 in accordance with
Section 424(a) of the Code. For a given Offering Period, the Designated
Percentage shall be established no later than the beginning of the Enrollment
Period for such Offering Period. The Committee may change the Designated
Percentage with respect to any future Offering Period, but not to below
eighty-five percent (85%), and the Committee may determine with respect to any
prospective Offering Period that the Purchase Price shall be the Designated
Percentage of the Market Value of a share of the Common Stock solely on the
Purchase Date. If the Committee does not established the Designated Percentage
prior to the beginning of the Enrollment Period for a given Offering Period, the
Designated Percentage for such Offering Period shall be eighty-five percent
(85%).
Section 9. PURCHASE OF STOCK
Unless a Participant withdraws from the Plan as provided in Section 5(c),
terminates employment prior to the end of an Offering Period as provided in
Section 6, or except as provided in Sections 7, 12 or 14(b), upon the expiration
of each Offering Period, a Participant’s option shall be exercised automatically
for the purchase of that number of whole shares of Common Stock which the
accumulated payroll deductions credited to the Participant’s account at that
time shall purchase at the applicable price specified in Section 8(b) in
accordance with the terms of the Plan, including Section 7. Notwithstanding the
foregoing, Sponsor or its Participating Subsidiary may make such provisions and
take such action as it deems necessary or appropriate for the withholding of
taxes and/or social insurance and/or other amounts which Sponsor or its
Participating Subsidiary determines is required by Applicable Law. Each
Participant, however, shall be responsible for payment of all individual tax
liabilities arising under the Plan. The shares of Common Stock purchased upon
exercise of an option hereunder shall be considered for tax purposes to be sold
to the Participant on the Purchase Date. A Participant’s option to purchase
shares of Common Stock hereunder is exercisable only by him or her.
Section 10. PAYMENT AND DELIVERY
As soon as practicable after the exercise of an option, Sponsor shall deliver or
cause to have delivered to the Participant a record of the Common Stock
purchased and the balance of any amount of payroll deductions credited to the
Participant’s account not used for the purchase of Common Stock, except as
specified below. The Committee may permit or require that shares be deposited
directly with a broker designated by the Committee or to a designated agent of
the Company, and the Committee may utilize electronic or automated methods of
share transfer. The Committee may require that shares be retained with such
broker or agent for a designated period of time and/or may establish other
procedures to permit tracking of disqualifying dispositions of such shares.
Sponsor or its Participating Subsidiary shall retain the amount of payroll
deductions used to purchase Common Stock as full payment for the Common Stock
and the Common Stock shall then be fully paid and non-assessable. No Participant
shall have any voting, dividend, or other Stockholder rights with respect to
shares subject to any option granted under the Plan until the shares subject to
the option have been purchased and delivered to the Participant as provided in



--------------------------------------------------------------------------------



this Section 10. The Committee may in its discretion direct Sponsor to retain in
a Participant’s account for the subsequent Offering Period any payroll
deductions which are not sufficient to purchase a whole share of Common Stock or
return such amount to the Participant. Any other amounts left over in a
Participant’s account after a Purchase Date shall be returned to the
Participant.
Section 11. RECAPITALIZATION
Subject to any required action by the Stockholders of Sponsor, if there is any
change in the outstanding shares of Common Stock or other securities of Sponsor
because of a merger, consolidation, spin-off, reorganization, recapitalization,
dividend in property other than cash, extraordinary dividend whether in cash
and/or other property, stock split, reverse stock split, stock dividend,
liquidating dividend, combination or reclassification of the Common Stock or
other securities (including any such change in the number of shares of Common
Stock or other securities effected in connection with a change in domicile of
Sponsor), or any other increase or decrease in the number of shares of Common
Stock or other securities effected without receipt of consideration by Sponsor,
provided that conversion of any convertible securities of Sponsor shall not be
deemed to have been “effected without receipt of consideration,” the type and
number of securities covered by each option under the Plan which has not yet
been exercised and the type and number of securities which have been authorized
and remain available for issuance under the Plan, as well as the maximum number
of securities which may be purchased by a Participant in an Offering Period, and
the price per share covered by each option under the Plan which has not yet been
exercised, shall be appropriately and proportionally adjusted by the Board, and
the Board shall take any further actions which, in the exercise of its
discretion, may be necessary or appropriate under the circumstances. The Board’s
determinations under this Section 11 shall be conclusive and binding on all
parties.
12. MERGER, LIQUIDATION, OTHER CORPORATE TRANSACTIONS
a. In the event of the proposed liquidation or dissolution of Sponsor, the
Offering Period will terminate immediately prior to the consummation of such
proposed transaction, unless otherwise provided by the Board in its sole
discretion, and all outstanding options shall automatically terminate and the
amounts of all payroll deductions will be refunded without interest to the
Participants.
b. In the event of a proposed sale of all or substantially all of the assets of
Sponsor, or the merger or consolidation or similar combination of Sponsor with
or into another entity, then in the sole discretion of the Board, (1) each
option shall be assumed or an equivalent option shall be substituted by the
successor corporation or parent or subsidiary of such successor entity, (2) on a
date established by the Board on or before the date of consummation of such
merger, consolidation, combination or sale, such date shall be treated as a
Purchase Date, and all outstanding options shall be exercised on such date, (3)
all outstanding options shall terminate and the accumulated payroll deductions
will be refunded without interest to the Participants, or (4) outstanding
options shall continue unchanged.
Section 13. TRANSFERABILITY
Neither payroll deductions credited to a Participant’s bookkeeping account nor
any rights to exercise an option or to receive shares of Common Stock under the
Plan may be voluntarily or involuntarily assigned, transferred, pledged, or
otherwise disposed of in any way, and any attempted assignment, transfer,
pledge, or other disposition shall be null and void and without effect. If a
Participant in any manner attempts to transfer, assign or otherwise encumber his
or her rights or interests under the Plan, other than as permitted by the Code,
such act shall be treated as an election by the Participant to discontinue
participation in the Plan pursuant to Section 5(c).




--------------------------------------------------------------------------------



Section 14. AMENDMENT OR TERMINATION OF THE PLAN
a. The Plan shall continue for a period of ten years from the Effective Date
unless it is sooner terminated in accordance with Section 14(b).
b. The Board may, in its sole discretion, insofar as permitted by law, terminate
or suspend the Plan, or revise or amend it in any respect whatsoever, and the
Committee may revise or amend the Plan consistent with the exercise of its
duties and responsibilities as set forth in the Plan or any delegation under the
Plan, except that, without approval of the Stockholders, no such revision or
amendment shall increase the number of shares subject to the Plan, other than an
adjustment under Section 11 of the Plan, or make other changes for which
Stockholder approval is required under Applicable Law. Upon a termination or
suspension of the Plan, the Board may in its discretion (i) return without
interest, the payroll deductions credited to Participants’ accounts to such
Participants or (ii) set an earlier Purchase Date with respect to an Offering
Period then in progress.
Section 15. ADMINISTRATION
a. The Board has appointed the Compensation Committee of the Board to administer
the Plan (the “Committee”), who will serve for such period of time as the Board
may specify and whom the Board may remove at any time. The Committee will have
the authority and responsibility for the day-to-day administration of the Plan,
the authority and responsibility specifically provided in this Plan and any
additional duty, responsibility and authority delegated to the Committee by the
Board, which may include any of the functions assigned to the Board in this
Plan. The Committee may delegate to a sub-committee or to an officer or officers
of Sponsor the day-to-day administration of the Plan. The Committee shall have
full power and authority to adopt, amend and rescind any rules and regulations
which it deems desirable and appropriate for the proper administration of the
Plan, to construe and interpret the provisions and supervise the administration
of the Plan, to make factual determinations relevant to Plan entitlements and to
take all action in connection with administration of the Plan as it deems
necessary or advisable, consistent with the delegation from the Board. Decisions
of the Committee shall be final and binding upon all Participants. Any decision
reduced to writing and signed by a majority of the members of the Committee
shall be fully effective as if it had been made at a meeting of the Committee
duly held. The Company shall pay all expenses incurred in the administration of
the Plan.
b. In addition to such other rights of indemnification as they may have as
members of the Board or officers or employees of the Company, members of the
Board and of the Committee and their delegates shall be indemnified by the
Company against all reasonable expenses, including attorneys’ fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan, or any right granted under the Plan, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Sponsor) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Company, in writing, the opportunity at its own expense to handle
and defend the same.
Section 16. COMMITTEE RULES FOR FOREIGN JURISDICTIONS
The Committee may adopt rules or procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Committee is specifically authorized to adopt rules and procedures regarding
handling of payroll deductions or other contributions by Participants, payment
of interest, conversion of local



--------------------------------------------------------------------------------



currency, data privacy security, payroll tax, withholding procedures and
handling of stock certificates which vary with local requirements; however, if
such varying provisions are not in accordance with the provisions of Section
423(b) of the Code, including but not limited to the requirement of Section
423(b)(5) of the Code that all options granted under the Plan shall have the
same rights and privileges unless otherwise provided under the Code and the
regulations promulgated thereunder, then the individuals affected by such
varying provisions shall be deemed to be participating under a sub-plan and not
in the Plan. The Committee may also adopt sub-plans applicable to particular
Subsidiaries or locations, which sub-plans may be designed to be outside the
scope of Code section 423 and shall be deemed to be outside the scope of Code
section 423 unless the terms of the sub-plan provide to the contrary. The rules
of such sub-plans may take precedence over other provisions of this Plan, with
the exception of Section 7, but unless otherwise superseded by the terms of such
sub-plan, the provisions of this Plan shall govern the operation of such
sub-plan. The Committee shall not be required to obtain the approval of the
Stockholders prior to the adoption, amendment or termination of any sub-plan
unless required by the laws of the foreign jurisdiction in which Employees
participating in the sub-plan are located.
Section 17. SECURITIES LAWS REQUIREMENTS
a. No option granted under the Plan may be exercised to any extent unless the
shares to be issued upon such exercise under the Plan are covered by an
effective registration statement pursuant to the Securities Act and the Plan is
in material compliance with all applicable provisions of law, domestic or
foreign, including, without limitation, the Securities Act, the Exchange Act,
the rules and regulations promulgated thereunder, applicable state and foreign
securities laws and the requirements of any stock exchange upon which the Shares
may then be listed, subject to the approval of counsel for the Company with
respect to such compliance. If on a Purchase Date in any Offering Period
hereunder, the Plan is not so registered or in such compliance, options granted
under the Plan which are not in material compliance shall not be exercised on
such Purchase Date, and the Purchase Date shall be delayed until the Plan is
subject to such an effective registration statement and such compliance, except
that the Purchase Date shall not be delayed more than twelve (12) months and the
Purchase Date shall in no event be more than twenty-seven (27) months from the
Commencement Date relating to such Offering Period. If, on the Purchase Date of
any offering hereunder, as delayed to the maximum extent permissible, the Plan
is not registered and in such compliance, options granted under the Plan which
are not in material compliance shall not be exercised and all payroll deductions
accumulated during the Offering Period (reduced to the extent, if any, that such
deductions have been used to acquire shares of Common Stock) shall be returned
to the Participants, without interest. The provisions of this Section 17 shall
comply with the requirements of Section 423(b)(5) of the Code to the extent
applicable.
b. As a condition to the exercise of an option, Sponsor may require the person
exercising such option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
Sponsor, such a representation is required by any of the aforementioned
applicable provisions of law.
18. GOVERNMENTAL REGULATIONS
This Plan and Sponsor's obligation to sell and deliver shares of its stock under
the Plan shall be subject to the approval of any governmental authority required
in connection with the Plan or the authorization, issuance, sale, or delivery of
stock hereunder.
19. NO ENLARGEMENT OF EMPLOYEE RIGHTS
Nothing contained in this Plan shall be deemed to give any Employee or other
individual the right to be retained in the employ or service of Sponsor or any
Participating Subsidiary or to interfere with the right



--------------------------------------------------------------------------------



of Sponsor or Participating Subsidiary to discharge any Employee or other
individual at any time, for any reason or no reason, with or without notice.
20. GOVERNING LAW
This Plan shall be governed by applicable laws of the State of Delaware and
applicable federal law.
21. EFFECTIVE DATE
This Plan shall be effective on the Effective Date, subject to approval of the
Stockholders of Sponsor within twelve (12) months before or after its date of
adoption by the Board.
22. REPORTS
Individual accounts shall be maintained for each Participant in the Plan.
Statements of account shall be made available to Participants at least annually,
which statements shall set forth the amounts of payroll deductions, the Purchase
Price, the number of shares of Common Stock purchased and the remaining cash
balance, if any.
23. DESIGNATION OF BENEFICIARY FOR OWNED SHARES
With respect to shares of Common Stock purchased by the Participant pursuant to
the Plan and held in an account maintained by Sponsor or its assignee on the
Participant’s behalf, the Participant may be permitted to file a written
designation of beneficiary, who is to receive any shares and cash, if any, from
the Participant’s account under the Plan in the event of such Participant’s
death subsequent to the end of an Offering Period but prior to delivery to him
or her of such shares and cash. In addition, a Participant may file a written
designation of a beneficiary who is to receive any cash from the Participant’s
account under the Plan in the event of such Participant’s death prior to the
Purchase Date of an Offering Period. If a Participant is married and the
designated beneficiary is not the spouse, spousal consent shall be required for
such designation to be effective, to the extent required by local law. The
Participant (and if required under the preceding sentence, his or her spouse)
may change such designation of beneficiary at any time by written notice.
Subject to local legal requirements, in the event of a Participant’s death,
Sponsor or its assignee shall deliver any shares of Common Stock and/or cash to
the designated beneficiary. Subject to local law, in the event of the death of a
Participant and in the absence of a beneficiary validly designated who is living
at the time of such Participant’s death, Sponsor shall deliver such shares of
Common Stock and/or cash to the executor or administrator of the estate of the
Participant, or if no such executor or administrator has been appointed (to the
knowledge of Sponsor), Sponsor in its sole discretion, may deliver (or cause its
assignee to deliver) such shares of Common Stock and/or cash to the spouse, or
to any one or more dependents or relatives of the Participant, or if no spouse,
dependent or relative is known to Sponsor, then to such other person as Sponsor
may determine. The provisions of this Section 23 shall in no event require
Sponsor to violate local law, and Sponsor shall be entitled to take whatever
action it reasonably concludes is desirable or appropriate in order to transfer
the assets allocated to a deceased Participant’s account in compliance with
local law.
24. ADDITIONAL RESTRICTIONS OF RULE 16b-3.
The terms and conditions of options granted hereunder to, and the purchase of
shares of Common Stock by, persons subject to Section 16 of the Exchange Act
shall comply with the applicable provisions of Rule 16b-3. This Plan shall be
deemed to contain, and such options shall contain, and the shares of Common
Stock issued upon exercise thereof shall be subject to, such additional
conditions and restrictions, if any,



--------------------------------------------------------------------------------



as may be required by Rule 16b-3 to qualify for the maximum exemption from
Section 16 of the Exchange Act with respect to Plan transactions.
25. NOTICES
All notices or other communications by a Participant to Sponsor or the Committee
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by Sponsor or the Committee at the location,
or by the person, designated by Sponsor for the receipt thereof.








END OF DOCUMENT



